DETAILED ACTION
Claims 1 is independent claims.
Claims 3 and 7-12 are canceled.
Claims 1-2, 4-6 are amended. 
Claims 1-2, and 4-6 are pending in this application.
This action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent KR10-2018-0033093 (filed on 03/22/2018), KR10-2017-0121289 (filed on 09/20/2017), and Application No. KR10-2017-0099828 (filed on 08/07/2017).

Continuing Data
This application is a continuation (CON.) of PCT/KR2017/007964 07/24/2017.
****Examiner’s notes:  this application is further co-relationship to application number 16/044,221 (e.g., under same Inventive Entity).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-6 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-2, and 4-6 are directed to methods for providing information by using degree of association between reserved words and attributed language, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
acquiring a received reserved word input by a user; 
acquiring a degree of received reserved word-object association corresponding to a pair of the received reserved word and each object item by using the degree of object-keyword association and the degree of basic reserved word-keyword association; and
 wherein acquiring the degree of received reserved word-object association
comprises;  
for the object item-representative attribute keyword pair, acquiring an adjusted
degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word by applying the degree of basic reserved word-keyword association corresponding to the pair of the received reserved word-representative attribute keyword to the degree of object-keyword association corresponding to the object item-representative attribute keyword pair, 
wherein acquiring the adjusted degree of object-keyword association comprises:
setting an adjusted degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word so that the adjusted degree of object-keyword association has a positive correlation with the degree of object-keyword association corresponding to the object item-representative attribute keyword pair and also has a positive correlation with the degree of basic reserved word-keyword association corresponding to the pair of the received reserved word and the representative attribute keyword,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally and mathematical concepts that performed in the human mind (e.g., “storing… by an administrator”, “modifies or describes…”, “acquiring… input by a user”, “setting…”) and mathematical calculation (e.g., the “degree” “adjusted degree…”, see the Applicant’s specification, pars. [00172-174]) but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal and/or mathematical relationships.  
acquiring a received reserved word input by a user;” “acquiring a degree of received reserved word-object …”, “acquiring an adjusted degree…”, and “setting an adjusted degree of…has a positive” steps in the context of this claim encompass to the user and/or administrator in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Furthermore, “acquiring a degree of reserved word-object association corresponding to a pair of the received reserved word and each object item by using the degree of object-keyword association and the degree of basic reserved word-keyword association” in the context of this claim encompass to the user in using the form of mathematical relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationship/concepts (e.g., using formula for calculating “degree”, see the Applicant’s specification, pars. [00172-174]) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 

Regarding claim 1, the claim the claim recites additional limitations  “storing a degree of… that modifies or describes the object item… or storing the degrees of…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, and “providing an object item…” steps, which represent a high-level of generality (i.e., as a generic computer function(s) of providing  an object item…” is known as the generic computing functionality for providing information/data using degree of association between reserved word-object and object item, which represents an insignificant extra solution as additional activity based on storing, acquiring, modifying/describing, setting, applying a degree of object-keyword and a degree of basic reserved word-keyword to provide an object item that does not integrate the abstract idea into a practical application of how to perform/process data so that it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the  “storing a degree of… that modifies or describes the object item… or storing the degrees of…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, “providing…” steps amounts to no more than mere instructions/functions to apply the exception using at least a generic computer component that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system.  Merely “storing…” and “providing…” to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitation of “providing an object item based on the degree of reserved word-object association corresponding to the pair of the received reserved word and the object item”, taken alone or in combination, the additional elements do not amount to significantly more than mere instructions to apply Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.
Thus, there is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 2, and 4-6 depend on independent claim 1 and include all the limitations of claim 1; and therefore, claims 2, 4-6 recite the same abstract idea of storing, acquiring, and providing, setting, or the like for providing information being performed in the mind and mathematical relationships/concepts, and the analysis must therefore proceed to step 2A, Prong 2, and/or step 2B.
Claim 2 recites the additional limitation of “acquiring the degree of received reserved word-object association…”, which represents a further mental and mathematical processes.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the human mind (e.g., “acquiring…”) and mathematical relationships (e.g., e.g., calculating degree using the formula (see the Applicant’s pars. [00172-174]) as explained above claim 1 at analysis step 2A (Prong 1)) but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.  
The claim does not include any additional elements that does not integrate the judicial exception into a practical application. As discussed above with respect to 

Claim 4 recites the additional limitation of “setting a degree…has a positive correlation with a cumulative value…” using particular mentally process (e.g., “setting”) and mathematical relationship (e.g., “a degree... has a positive…”) for providing data/information by using the adjusted degree(s) and/or degree(s) for providing object item as above indication but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of setting a degree has a positive correlation with a cumulative value represent a further mentally and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental and 

Claim 5 recites the additional limitation of “acquiring an adjusted degree…using a value obtained by multiply the degree of object-keyword…” using particular mentally process (e.g., “acquiring”) and mathematical relationship (e.g., “an adjusted degree…” and “…by multiply…”) for providing data/information by using degree(s) for providing object item as above indication. The additional limitation in claim 5 does not to amount to significantly more than the judicial exception as abstract idea grouping as “Mental Process” and “Mathematical Concepts”, which is considered both individually and as an ordered combination does not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquiring an adjusted degree… by multiply …” represents a further mentally and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mentally and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This 

Claim 6 recites the additional limitation of “acquiring the degree of received reserved word-object…” using particular mentally process (e.g., “acquiring”) and mathematical relationship (e.g., “a degree…”) for providing data/information by using degree(s) for providing object item as above indication. The “acquiring a degree…” does not to amount to significantly more than the judicial exception as abstract idea grouping as “Mental Process” and “Mathematical Concepts”. For these reasons, the additional element in the indicated dependent claim is considered both individually and as an ordered combination does not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of setting an adjusted degree has a positive correlation with the degree of object-keyword represent a further mentally and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mentally and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and (mathematical process) and does not integrate the judicial exception 

For at least above reasons, claims 1-2, and 4-6 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Response to Arguments
Referring to Claim Interpretation under 35 U.S.C.112 (a) and (pre-AIA ) to claims 7-12, the Claim Interpretation has been withdrawn because claim 7-12 are canceled.  
Referring to Claim Rejections under 35 U.S.C. 101, the Applicant’s arguments (see Remark, page 5) to amended claim 1-2 and 4-6 have been fully considered, but are not persuasive in accordance the 2019 Revised PEG (i.e., USPTO step 2A (Prong 1), 2A (Prong 2), and 2B).  Regarding claim 1, the claim recites amended limitations in combination with the other limitations in the claim are not sufficient to amount significantly more than the judicial exception as abstract idea as below analyzation: 
First, the amended limitations “acquiring a received reserved word input by a user;” “acquiring a degree of received reserved word-object …”, “acquiring an adjusted degree…”, and “storing a degree of… that modifies or describes the object item… or storing the degrees of…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, and “setting an adjusted degree of…has a positive” steps, as drafted, are mentally processes. The claim limitations are in the context of this claim encompass to the user and/or administrator using the form of mental Mental Processes” grouping of abstract ideas.  In addition, the claim recites “a degree…” and “an adjusted degree...” in the context of this claim encompass to the user in using the form of mathematical relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationship/concepts (e.g., using formula for calculating “degree”, see the Applicant’s specification, pars. [00172-174]) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. (Analysis under step 2A, Prong 1). 
Second, the claim does not recite additional limitations/elements the integrated the judicial exception into a practical application. In particular, the claim only recites “providing an object item…” which is known as the generic computing functionality for providing information/data using degree of association between reserved word-object and object item.  Thus, “providing…” step represents an insignificant extra solution as additional activity based on the storing, acquiring, modifying/describing, setting, applying a degree of object-keyword and a degree of basic reserved word-keyword to provide an object item that does not integrate the abstract idea into a practical application of “how” to providing data, 
Third, the claim does not include additional limitations/elements that are sufficient amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the “providing…” step amounts to no more than mere an instruction/function to apply the exception using at least a generic computer component that cannot provide an inventive concept; hence, taken alone or in combination, the additional elements do not amount to significantly more than mere instruction/function to apply the exception using a generic computer components that is “well-understood, routine, conventional” activity to a skilled artisan in the relevant technical field, e.g., gathering and transmitting data/information over a network using Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (Analysis under step 2B).
For the at least above reasons, the rejections are maintained.

Referring to Claim Rejections under 35 U.S.C. 103, the Applicant’s arguments (see Remark, page 6) to the amended claims 1-2 and 4-6 have been fully considered, and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-2, and 4-6 are allowable (re-numbered as 1-5) because the amended limitations, in combination with the other 
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include the amended limitations: 
"storing a degree of object-keyword association corresponding to an object item- representative attribute keyword pair consisting of the object item and the representative attribute keyword that modifies or describes the object item based on a pre-selected document set or storing the degrees of object-keyword association by operation of an administrator; 
storing a degree of basic reserved word-keyword association corresponding to a basic reserved word-representative attribute keyword pair preset by an administrator and expressed by degrees of association of the representative attribute keywords; 
wherein acquiring the degree of received reserved word-object association comprises: 
for the object item-representative attribute keyword pair, acquiring an adjusted degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word by applying the degree of basic reserved word- keyword association corresponding to the pair of the received reserved word-representative attribute keyword to the degree of object-keyword association corresponding to the object item- representative attribute keyword pair, 
wherein acquiring the adjusted degree of object-keyword association comprises: 
setting an adjusted degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word so that the2 DM2\14437862.1Attorney Docket No.: G6514-00400 PATENTadjusted degree of object-keyword association has a positive correlation with the degree of object-keyword association corresponding to the object item-representative attribute keyword pair and also has a positive correlation with the degree of basic reserved word-keyword association corresponding to the pair of the received reserved word and the representative attribute keyword." 
The above indicated limitations combine together with the other limitations of the independent claim 1 are novel and non-obvious over the prior art of record. The dependent claims 2 and 4-6, being definite, enabled by the specification, and further limiting to the independent claim 1 are also allowable.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169